DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-25 in the reply filed on 12/17/2020 is acknowledged. Claims 26-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrodermal sensor (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites “one or more heart rate variability components” it is unclear what applicant is attempting to claim by stating “heart rate variability components” are these components associated with heart rate such as beats per minute, RR intervals, cycle lengths, cardiac output, clarification is required. For the purpose of examination it has been interpreted to include components associated with heart rate. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-13, 15 and 17-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 10,207,110 to Gelfand et al. (Gelfand). 
In reference to at least claim 1 
Gelfand teaches devices and methods for treatment of heart failure via electrical modulation of a splanchnic nerve ablation which discloses a method for treating a patient having acute decompensated heart failure (ADHF) based at least on the patient having been diagnosed with ADHF (e.g. acute decompensated heart failure, Col. 5, ll. 24-45), comprising: positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31) ; and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31, electrical modulation/electrodes produce high frequency electrical pulses, Col. 6, l. 58- Col. 7, l. 15), wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves and treat the patient's ADHF (e.g. electrical stimulation in the range of 0.5 Hz up to 10 kHz, Col,. 16, l. 59 – Col. 17, l. 6, reverse the sympathetic activation of the splanchnic nerves to relieve HF symptoms, Col. 9, ll. 33-40).
In reference to at least claim 2
Gelfand discloses wherein the electrical signal does not create paresthesia in the patient (e.g. create reliable and consistent methods…that are safe and cause no adverse effects, such as pain, sensation or nerve damage, Col. 7, ll. 48-57). 
In reference to at least claim 3 
Gelfand discloses wherein the vertebral range is from about T5 to about T12 (e.g. placed on the greater splanchnic nerve within a range of T7 to T11, Fig. 11).
In reference to at least claim 4 

In reference to at least claim 5 
Gelfand discloses wherein modulation of the patient's splanchnic nerve activity prevents and/or decreases venous congestion and/or pulmonary congestion (e.g. reduce venous congestion, relieve pulmonary congestion, Col. 7, ll. 16-57, Col. 8, ll. 46-50).
In reference to at least claim 6 
Gelfand discloses wherein modulation of the patient's splanchnic nerve activity prevents and/or decreases fluid retention (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7).
In reference to at least claim 7
Gelfand discloses wherein modulation of the patient's splanchnic nerve activity increases the patient's splanchnic circulation (e.g. shift it to splanchnic organs or vasculature and bed (venous reservoir), Col. 4, ll. 20-34, Col. 7, ll. 16-26).
In reference to at least claim 8 
Gelfand discloses wherein modulation of the patient's splanchnic nerve activity prevents and/or decreases lung congestion (e.g. relief of pulmonary congestion/ lung congestion, Col. 7, ll. 16-57, Col. 8, ll. 46-50, Col. 19, l. 65 – Col. 20, l. 15).
In reference to at least claim 9 
Gelfand discloses wherein modulation of the patient's splanchnic nerve activity prevents and/or decreases edema (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7, improve fluid distribution, Col. 7, ll. 44-47).
In reference to at least claim 10
Gelfand discloses wherein modulation of the patient's splanchnic nerve activity reduces activity of the patient's sympathetic nervous system (e.g. decrease in sympathetic nervous system activity, Col. 9, ll. 33-40, Col. 10, ll. 32-52).
In reference to at least claim 12
Gelfand discloses wherein the implantable signal delivery device is positioned in the patient's epidural space (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31, placed on the greater splanchnic nerve within a range of T7 to T11, Fig. 11, Col. 12, l. 61 – Col. 13, l. 8). 
In reference to at least claim 13
Gelfand discloses further comprising positioning a second implantable signal delivery device proximate to the target location (e.g. single, multiple or multipole cuff electrodes, may include additional cuffs, Col. 7, ll. 9-15, Col. 12, l. 61 – Col. 13, l. 19)  .
In reference to at least claim 15
Gelfand discloses wherein the electrical therapy signal has a frequency of about 10 kHz (e.g. electrical stimulation in the range of 0.5 Hz up to 10 kHz, Col. 16, l. 59 – Col. 17, l. 6).
In reference to at least claim 17
Gelfand discloses wherein the electrical therapy signal has an amplitude from about 20% of the patient's sensory threshold to about 90% of the patient's sensory threshold (e.g. amplitude of the signal can vary between 0 and 20 mA, Col,. 16, l. 59 – Col. 17, l. 6).
In reference to at least claim 18
Gelfand discloses wherein the electrical therapy signal has an amplitude of from about 0.1 mA to about 20 mA (e.g. amplitude of the signal can vary between 0 and 20 mA, Col. 16, l. 59 – Col. 17, l. 6).
In reference to at least claim 19
Gelfand discloses wherein the one or more sympathetic nerves are sympathetic nerves associated with the patient's circulation (e.g. treatments provided to at least a portion of a splanchnic nerve, Col. 8, ll. 46-59, Col. 9, ll. 41-67).
In reference to at least claim 20
Gelfand discloses wherein the one or more sympathetic nerves are selected from the group consisting of the greater splanchnic nerve, the lesser 
In reference to at least claim 21
Gelfand discloses wherein modulating the one or more sympathetic nerves reduces mobilization of venous reservoirs, reduces splanchnic congestion, and/or reduces the patient's effective circulatory volume (e.g. shift it to splanchnic organs or vasculature and bed (venous reservoir), Col. 4, ll. 20-34, Col. 7, ll. 16-26).
In reference to at least claim 22
Gelfand discloses wherein splanchnic congestion is reduced by reducing the patient's retention of sodium and/or fluid (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7).
In reference to at least claim 23
Gelfand discloses the method further comprising: monitoring the patient's ADHF by determining the patient's sympathetic activity (e.g. monitoring therapy effectiveness and adjusting therapy parameters, Col. 14, l. 37 – Col. 15, l. 24, Col. 18, ll. 23-50, Col. 20, ll. 16-43); and in response to results obtained from monitoring the patient's ADHF; adjusting at least one signal delivery parameter in accordance with which the electrical signal is applied to the target location, wherein the signal delivery parameter is selected from the group consisting of frequency, amplitude, pulse width, duty cycle, and normal slow wave frequency, or terminating delivery of the electrical therapy signal (e.g. monitoring therapy effectiveness and adjusting therapy parameters, Col. 14, l. 37 – Col. 15, l. 24, Col. 18, ll. 23-50, Col. 20, ll. 16-43).
In reference to at least claim 24
Gelfand discloses wherein the patient's sympathetic activity is determined by monitoring one or more physiologic parameters selected from the group consisting of acute heart rate, chronic heart rate, lung congestion, edema, splanchnic circulation, and sympathetic nervous system output (e.g. monitoring therapy effectiveness and adjusting therapy parameters, includes sensing values such as blood pressure, heart rate, cardiac output, acceleration, 
In reference to at least claim 25
Gelfand discloses wherein the patient's sympathetic nervous system output is monitored using an electrodermal sensor and/or one or more heart rate variability components (e.g. monitoring therapy effectiveness and adjusting therapy parameters, includes sensing values such as blood pressure, heart rate, cardiac output, acceleration, fluid imbalance, fluid impedance, etc. Col. 14, l. 37 – Col. 15, l. 24, Col. 18, ll. 23-50, Col. 20, ll. 16-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,207,110 to Gelfand et al. (Gelfand) in view of US 2018/0272132 to Subbaroyan et al. (Subbaroyan). 
In reference to at least claim 11
Gelfand discloses a method according to claim 1 but does not explicitly teach the electrical signal further treats the patient’s pain. 
Subbaroyan teaches high frequency stimulation for treating sensory and/or motor deficits in patients with spinal cord injuries and/or peripheral polyneuropathy and associated systems and methods which discloses positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. vertebral level ranging from about T8 to about T12, para. [0016]) ; and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. delivering electrical therapy signal, abstract, para. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Gelfand with the teachings of Subbaroyan to include using the provided electrical signal to further treat the patient’s pain since providing high frequency electrical therapy in the areas disclosed by Gelfand has been used to treat patient pain as disclosed by Subbaroyan and would yield the predictable result of providing additional therapies to the patient that help relieve symptoms associated with ADHF. 
In reference to at least claim 14
Gelfand discloses a method according to claim 1 but does not explicitly teach the implantable signal delivery device include a paddle lead.
Subbaroyan teaches high frequency stimulation for treating sensory and/or motor deficits in patients with spinal cord injuries and/or peripheral polyneuropathy and associated systems and methods which discloses positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. vertebral level ranging from about T8 to about T12, para. [0016]) ; and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. delivering electrical therapy signal, abstract, para. [0008], [0010], [0045]), wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves (e.g. delivering electrical therapy signal having a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Gelfand with the teachings of Subbaroyan to include the signal delivery device being a paddle lead in order to yield the predictable result of an alternative arrangement for the electrodes that still allows proper placement of the electrodes within the target location of interest for providing the desired stimulation. 
In reference to at least claim 16
Gelfand discloses a method according to claim 1 but does not explicitly teach the electrical therapy signal has a pulse width of from about 20 microseconds to about 175 microseconds. 
Subbaroyan teaches high frequency stimulation for treating sensory and/or motor deficits in patients with spinal cord injuries and/or peripheral polyneuropathy and associated systems and methods which discloses positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. vertebral level ranging from about T8 to about T12, para. [0016]); and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. delivering electrical therapy signal, abstract, para. [0008], [0010], [0045]), wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves (e.g. delivering electrical therapy signal having a frequency from 1.5kHz to 100 kHz, abstract, para. [0008], [0010], [0045], [0070]) and a pulse width from about 10 to about 333 microseconds, about 10 to about 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Gelfand with the teachings of Subbaroyan to include the electrical therapy signal having a pulse width of from about 20 microseconds to about 175 microseconds in order to yield the predictable result of providing a therapy signal that further aids in providing the desired stimulation while reducing or eliminating side effects including unwanted paresthesia and unwanted pain or discomfort. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0110561 to Levin which discloses devices and methods for treatment of heart failure by splanchnic nerve ablation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L GHAND/Examiner, Art Unit 3792